                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



  CHRISTOPHER SCOTT FISH,                          )    Civil No.: 3:17-cv-01372-JE
                                                   )
                         Plaintiff,                )    OPINION AND
                                                   )    ORDER
                  v.                               )
                                                   )
                                                   )
  COLETTE PETERS, Director, ODOC;                  )
  RICK ANGELOZZI, Superintendent, CRCI;            )
  TIM CAUSEY, Superintendent, DRCI,                )
                                                   )
                      Defendants.                  )
  ____________________________________             )

  JELDERKS, Magistrate Judge:

         Pro se Plaintiff Fish brings this action pursuant to 42 U.S.C. § 1983 against Defendants,

  who are employees of the Oregon Department of Corrections (“ODOC”). Plaintiff alleges that

  Defendants violated his Eighth Amendment rights by purchasing, storing, preparing and serving

  food that was out of date, moldy, decayed and marked “not for human consumption.” Plaintiff

  also alleges that he was forced to eat off of and with implements that contained “bacteria,

  decaying food, and other detritus.” (Compl. p. 5).

         Plaintiff filed a Motion for Partial Summary Judgment on November 22, 2017. (Dkt. #

  15). A stay of the case was then entered pending resolution of a motion for class certification.



OPINION AND ORDER – 1
  (Dkt. #17). The stay was lifted on November 5, 2018 and Defendants filed a Motion for

  Summary Judgment on March 28, 2019. (Dkt. #s 28, 31). Neither Defendants nor Plaintiff filed

  Responses.

          For the reasons set forth below, Plaintiff’s motion for partial summary judgment is denied

  and Defendants’ motion for summary judgment is granted.

                                               Background

          Plaintiff was an inmate in the custody of ODOC from October 15, 2012 until February

  11, 2016. He was again in ODOC’s custody from June 20, 2017 until September 20, 2017.

  During the periods relevant to his Complaint, Plaintiff was housed at the Columbia River

  Correctional Institution (“CRCI”) and the Deer Ridge Correctional Institution (“DRCI”). During

  the relevant time period, Defendant Peters was the ODOC Director, Defendant Angelozzi was

  the CRCI Superintendent, and Defendant Causey was the DRCI Superintendent.

          As noted above, Plaintiff alleges that Defendants knowingly purchased, stored, prepared

  and served food that was out of date, moldy, decayed and marked “not for human consumption.”

  Plaintiff also alleges that he was forced to eat off of and with implements that contained

  “bacteria, decaying food, and other detritus.” (Compl. p. 5). Plaintiff also alleges unsanitary

  conditions in the Institutions’ food service facilities. (Id.).

          In support of his motion for partial summary judgment, Plaintiff has submitted a

  handwritten but unsigned “Declaration.” He asserts that in February 2015, while housed at CRCI

  he “informed food coordinator Mr. Hernandez about the food being rotten and moldy. Also I

  informed him about the sanitation of the trays and cups.” (Dkt. # 15, p. 2). Plaintiff also asserts

  that he filed a grievance regarding these issues in March 2015. (Id.). Plaintiff then alleges that




OPINION AND ORDER – 2
  “[a]fter the grievance process and appeal I filed a tort claim in May of 2015. After the tort claim

  the investigation came back with the claim of the food & sanitation was fine.” (Id. pp. 2-3).

         Defendants concede that Plaintiff filed a single grievance regarding one of the issues in

  his Complaint but assert that Plaintiff did not grieve the food quality issue and failed to file an

  appeal to the response given to the grievance he did file. The record evidence supports this.

  Plaintiff’s grievance record reflects one grievance regarding the sanitation of plates and

  silverware at CRCI. (Geils Decl. Ex. 4). The copy of Plaintiff’s grievance, which was received

  on April 28, 2015, discusses the “unsanitary conditions with CRCI’s Food Services Dept.” and

  specifically, dirty and greasy food trays, utensils, and cups. (Geils Decl. Ex. 5). A Grievance

  Response from F. Hernandez dated May 15, 2015, addresses theses concerns. (Id.). There is no

  record that Plaintiff appealed this Response.

                            Evaluating Motions for Summary Judgment

         Federal Rule of Civil Procedure 56(c) authorizes summary judgment if no genuine issue

  exists regarding any material fact and the moving party is entitled to judgment as a matter of law.

  The moving party must show the absence of an issue of material fact. Celotex Corp. v. Catrett,

  477 U.S. 317, 325, 106 S.Ct. 2548 (1986). The moving party may discharge this burden by

  showing that there is an absence of evidence to support the nonmoving party's case. Id. When the

  moving party shows the absence of an issue of material fact, the nonmoving party must go

  beyond the pleadings and show that there is a genuine issue for trial. Id.

         The substantive law governing a claim or defense determines whether a fact is material.

  T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir.1987).

  Reasonable doubts concerning the existence of a factual issue should be resolved against the

  moving party. Id. at 630–31. The evidence of the nonmoving party is to be believed, and all



OPINION AND ORDER – 3
  justifiable inferences are to be drawn in the nonmoving party's favor. Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 255, 106 S.Ct. 2505 (1986). However, the “mere existence of a scintilla of

  evidence in support of the [nonmovant’s] position [is] insufficient.” Liberty Lobby, Inc., 477

  U.S. at 252. No genuine issue for trial exists where the record as a whole could not lead the trier

  of fact to find for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

  U.S. 574, 587, 106 S.Ct. 1348 (1986).

         Where parties file cross-motions for summary judgment, the court “evaluate[s] each

  motion separately, giving the non-moving party in each instance the benefit of all reasonable

  inferences.” A.C.L.U. of Nev. v. City of Las Vegas, 466 F.3d 784, 790–91 (9th Cir.2006) (quoting

  A.C.L.U. of Nev. v. City of Las Vegas (A.C.L.U. I), 333 F.3d 1092, 1096–97 (9th Cir.2003)).

                                               Discussion

         Plaintiff moves for partial summary judgment on the issue of Defendants’ liability.

  Plaintiff submits argument; his handwritten but unsigned “Declaration;” photocopies of various

  food labels; and an excerpt from ORS 624.570, which addresses food handler training

  requirements. (Dkt. #15).

         Defendants move for summary judgment on several grounds; however, the Court finds

  dispositive Plaintiff’s failure to exhaust administrative remedies.

         The Prison Litigation Reform Act, 42 U.S.C. § 1997e(a) (PLRA) provides that “[n]o

  action shall be brought with respect to prison conditions ... by a prisoner confined in any jail,

  prison, or other correctional facility until such administrative remedies as are available are

  exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement is mandatory, even when the

  prisoner seeks relief not available in grievance proceedings. Porter v. Nussle, 534 U.S. 516, 524,




OPINION AND ORDER – 4
  1225 S.Ct. 983 (2002); see also Woodford v. Ngo, 548 U.S. 81, 85, 126 S.Ct. 2378

  (2006) (“Exhaustion is no longer left to the discretion of the district court, but is mandatory.”).

         Failure to satisfy the PLRA exhaustion requirement is an affirmative defense that a

  defendant has the burden to plead and prove. Jones v. Bock, 549 U.S. 199, 216, 127 S.Ct. 910

  (2007). A defendant must prove that “there was an available administrative remedy, and that the

  prisoner did not exhaust that available remedy.” Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir.

  2014) (en banc). “Once the defendant has carried that burden, the prisoner has the burden of . . .

  [coming] forward with evidence showing that there is something in his particular case that made

  the existing and generally available administrative remedies effectively unavailable to him.” Id.

         Furthermore, “the PLRA exhaustion requirement requires proper exhaustion.” Woodford,

  548 U.S. at 93, 126 S.Ct. at 2387. “Proper exhaustion,” in turn, “‘means using all steps that the

  agency holds out, and doing so properly (so that the agency addresses the issues on the

  merits).’” Id. (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (2002))(emphasis in original).

         ODOC has a grievance review system with a two-level appeal process that is set forth

  within its Administrative Rules. (Geils Decl. ¶ 5); See OAR Chapter 291, Division 109. Inmates

  are informed of the grievance process during the Inmate Orientation process and through an

  Inmate Orientation Packet and the inmate handbook. (Geils Decl. ¶ 7). Here, Defendants assert

  that Plaintiff has failed to exhaust his administrative remedies for the claims he raises in his

  Complaint.

         Defendants support this assertion with the sworn Declaration of Marian Geils, who avers

  that she has made a thorough search of Plaintiff’s grievance records; that Plaintiff filed eight

  grievances while in ODOC custody; that none of these grievances related to food that was

  moldy, out of date, or marked “Not For Human Consumption;” and that the single grievance



OPINION AND ORDER – 5
  Plaintiff did file regarding food service sanitation was responded to but not appealed. (Geils

  Decl. ¶¶ 17-19). Defendants have also submitted, as noted above, copies of Plaintiff’s grievance

  record, the grievance he submitted regarding food service sanitation, and ODOC’s response.

  (Geils Decl. Ex. 4-5).

         Here, Plaintiff did not respond to Defendants’ motion for summary judgment and the

  vague and unsupported statements in his Declaration in support of his own motion for partial

  summary judgment are insufficient to create a genuine issue of material fact. It is well settled

  that “conclusory allegations, unsupported by facts, are insufficient to survive a motion for

  summary judgment.” Hernandez v. SpacelabsMed. Inc., 343 F.3d 1107, 1116 (9th Cir. 2003)

  (citation omitted); see also Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081-82 (9th Cir.

  1996) (“[the] existence of a ‘scintilla’ of evidence [or] mere allegation and speculation do not

  create a factual dispute for purposes of summary judgment”) (citations omitted); FTC v. Publ'g

  Clearinghouse, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997)(affidavits “lacking detailed facts and

  any supporting evidence, [are] insufficient to create a genuine issue of material fact”).

         Accordingly, Defendants are entitled to summary judgment.

                                              Conclusion

         For the reasons set forth above, Plaintiff’s motion for partial summary judgment (#15) is

  DENIED. Defendants’ motion for summary judgment (#31) is GRANTED.



         DATED this 26th day of June, 2019.




                                                       /s/ John Jelderks
                                                John Jelderks
                                                U.S. Magistrate Judge

OPINION AND ORDER – 6
